DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 04/29/22.  Accordingly, claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 2, 5-7, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (2020/0366423) previously cited.
-Regarding claim 1, Lee et al teaches a user equipment (UE) (“UE”, [0139]) comprising: 
one or more non-transitory computer-readable media (“memories … 22”, [0151]) containing computer-executable instructions (“programs”, [0151]) embodied therein; and at least one processor (“processor 21”, [0155]) coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to perform a method of the UE (see [0151, 0153, 0155]), wherein the method comprises:
procedure to determine a transmission of a Medium Access Control (MAC) protocol data unit (PDU) (“MAC PDU 1”, [0145]) using a first uplink (UL) resource (comprising  frequency resource being a bandwidth part (“BWP1”, [0144] and time resource (“Time Point 0”, [0144]))  associated with a first configured grant (CG) configuration (being a grant for the frequency resource “BWP1”, see [0141]) has not been successfully performed, the first UL resource being associated with a first hybrid automatic repeat request (HARQ) process (“HARQ PID 0”, [0144]) and the MAC PDU being associated with the first HARQ process (see [0141, 0144, 0145]), (the first uplink (UL) resource considered here equivalent with the limitation “first PUSCH resource” and hereafter called so since the first uplink (UL) resource can be granted on a PUSCH  (“PUSCH”, [0098]),  (see “In the example of FIG. 8, the region of symbols from symbol index 1 to symbol index 12 may be used for transmission of a physical channel (e.g., a PDSCH) carrying downlink data, or may be used for transmission of a physical channel (e.g., PUSCH) carrying uplink data”, [0098], and “In order to transmit on the uplink shared channel (UL-SCH) the MAC entity must have a valid uplink grant which it may receive dynamically on the PDCCH”, [0104]);
procedure to receive a second CG configuration (being a grant for a frequency resource “BWP2”, see [0142]);
procedure to determine that  second UL resource (comprising  frequency resource “BWP2”, [0147] and time resource “Time Point 7”, [0147])  associated with the second CG configuration is available for another transmission (see [0142, 0147]), the second UL resource being associated with a second HARQ process ((“HARQ PID # 0”, [0147]), (see [0142, 0147]), (the second uplink (UL) resource considered here equivalent with the limitation “second PUSCH resource” and hereafter called so since the second uplink (UL) resource can be granted on a PUSCH  (“PUSCH”, [0098]),  (see “In the example of FIG. 8, the region of symbols from symbol index 1 to symbol index 12 may be used for transmission of a physical channel (e.g., a PDSCH) carrying downlink data, or may be used for transmission of a physical channel (e.g., PUSCH) carrying uplink data”, [0098], and “In order to transmit on the uplink shared channel (UL-SCH) the MAC entity must have a valid uplink grant which it may receive dynamically on the PDCCH”, [0104]);
procedure to determine that the second PUSCH resource is available for transmitting the MAC PDU when one or more specific conditions are satisfied, e.g., the one or more specific conditions comprising:  if the second UL resource for the other transmission is used for a retransmission or the first HARQ process has the same HARQ process ID as the second HARQ process (see [0144, 0147]);
procedure to transmit the MAC PDU on the second PUSCH resource after determining that the second PUSCH resource is available for transmitting the MAC PDU (see [0147]),
wherein the one or more specific conditions further comprise: the frequency resource “BWP2”, [0147] of the second PUSCH resource is the same as the frequency resource (“BWP1”, [0144]  of the first PUSCH resource, and the frequency sources are associated with the same  HARQ process for a retransmission , or in another word,  the frequency resource “BWP2”, [0147] of the second PUSCH resource is scheduled on a same bandwidth part (BWP) as the frequency resource (“BWP1”, [0144]  of the first PUSCH resource, and the frequency sources are associated with the same the same HARQ process for a retransmission,  (see “Alternatively, for a UE configured with multiple SPS (semi-persistent scheduling) configurations on same or multiple BWP when a UE fails to (re)transmit a MAC PDU using a HARQ process on a first SPS configuration, the UE selects a second SPS configuration where the same HARQ process is available and the UE performs a retransmission of the MAC PDU using the same HARQ process on the second SPS configuration”, [0119]).
-Regarding claim 2, Lee et al teaches that the one or more specific conditions comprise the following condition: the first HARQ process has the same HARQ process ID as the second HARQ process (see [0144, 0147]).
-Regarding claim 5, Lee et al teaches that the transmission of the MAC PDU using the first PUSCH resource associated with the first CG configuration is determined to have not been successfully performed (as not having been transmitted) when the first PUSCH resource associated with the first CG configuration is  deprioritized, (the determination based upon a LBT result indicating that the  first CG configuration is not free to be used by the UE) (see “The UE doesn't transmit the MAC PDU to the network even though the MAC PDU is stored in the HARQ buffer for the HARQ process. Especially, it can happen when the HARQ process is opportunistically transmitted the MAC PDU based on Listen-before-Talk (LBT) result, e.g., if the channel is determined to be busy. For example, when LBT is applied, the UE listen to the channel to determine whether the channel is free or busy”,  [0128]).
-Regarding claim 6, Lee et al  teaches that when the transmission of the MAC PDU using the first PUSCH resource associated with the first CG configuration has not been successfully performed (as not having been transmitted), the MAC PDU remains in a HARQ buffer “HARQ  buffer” associated with the first HARQ process ((see “The UE doesn't transmit the MAC PDU to the network even though the MAC PDU is stored in the HARQ buffer for the HARQ process. Especially, it can happen when the HARQ process is opportunistically transmitted the MAC PDU based on Listen-before-Talk (LBT) result, e.g., if the channel is determined to be busy. For example, when LBT is applied, the UE listen to the channel to determine whether the channel is free or busy”,  [0128]).
-Regarding claim 7, Lee et al  teaches that the transmission of the MAC PDU using the first PUSCH resource associated with the first CG configuration is determined to have not been successfully performed (as not having been transmitted) based on an uplink (UL) Listen-Before-Talk (LBT) failure (see “The UE doesn't transmit the MAC PDU to the network even though the MAC PDU is stored in the HARQ buffer for the HARQ process. Especially, it can happen when the HARQ process is opportunistically transmitted the MAC PDU based on Listen-before-Talk (LBT) result, e.g., if the channel is determined to be busy. For example, when LBT is applied, the UE listen to the channel to determine whether the channel is free or busy”,  [0128]).
-Regarding claim 11, Lee et al teaches a method (see [0151, 0153, 0155]) performed by a user equipment (UE) (“UE”, [0139]), the method comprising: 
procedure to determine a transmission of a Medium Access Control (MAC) protocol data unit (PDU) (“MAC PDU 1”, [0145]) using a first uplink (UL) resource (comprising  frequency resource being a bandwidth part (“BWP1”, [0144] and time resource (“Time Point 0”, [0144]))  associated with a first configured grant (CG) configuration (being a grant for the frequency resource “BWP1”, see [0141]) has not been successfully performed, the first UL resource being associated with a first hybrid automatic repeat request (HARQ) process (“HARQ PID 0”, [0144]) and the MAC PDU being associated with the first HARQ process (see [0141, 0144, 0145]), (the first uplink (UL) resource considered here equivalent with the limitation “first PUSCH resource” and hereafter called so since the first uplink (UL) resource can be granted on a PUSCH  (“PUSCH”, [0098]),  (see “In the example of FIG. 8, the region of symbols from symbol index 1 to symbol index 12 may be used for transmission of a physical channel (e.g., a PDSCH) carrying downlink data, or may be used for transmission of a physical channel (e.g., PUSCH) carrying uplink data”, [0098], and “In order to transmit on the uplink shared channel (UL-SCH) the MAC entity must have a valid uplink grant which it may receive dynamically on the PDCCH”, [0104]);
procedure to receive a second CG configuration (being a grant for a frequency resource “BWP2”, see [0142]);
procedure to determine that  second UL resource (comprising  frequency resource “BWP2”, [0147] and time resource “Time Point 7”, [0147])  associated with the second CG configuration is available for another transmission (see [0142, 0147]), the second UL resource being associated with a second HARQ process ((“HARQ PID # 0”, [0147]), (see [0142, 0147]), (the second uplink (UL) resource considered here equivalent with the limitation “second PUSCH resource” and hereafter called so since the second uplink (UL) resource can be granted on a PUSCH  (“PUSCH”, [0098]),  (see “In the example of FIG. 8, the region of symbols from symbol index 1 to symbol index 12 may be used for transmission of a physical channel (e.g., a PDSCH) carrying downlink data, or may be used for transmission of a physical channel (e.g., PUSCH) carrying uplink data”, [0098], and “In order to transmit on the uplink shared channel (UL-SCH) the MAC entity must have a valid uplink grant which it may receive dynamically on the PDCCH”, [0104]);
procedure to determine that the second PUSCH resource is available for transmitting the MAC PDU when one or more specific conditions are satisfied, e.g., the one or more specific conditions comprising:  if the second UL resource for the other transmission is used for a retransmission or the first HARQ process has the same HARQ process ID as the second HARQ process (see [0144, 0147]);
procedure to transmit the MAC PDU on the second PUSCH resource after determining that the second PUSCH resource is available for transmitting the MAC PDU (see [0147]),
wherein the one or more specific conditions further comprise: the frequency resource “BWP2”, [0147] of the second PUSCH resource is the same as the frequency resource (“BWP1”, [0144]  of the first PUSCH resource, and the frequency sources are associated with the same  HARQ process for a retransmission , or in another word,  the frequency resource “BWP2”, [0147] of the second PUSCH resource is scheduled on a same bandwidth part (BWP) as the frequency resource (“BWP1”, [0144]  of the first PUSCH resource, and the frequency sources are associated with the same the same HARQ process for a retransmission,  (see “Alternatively, for a UE configured with multiple SPS (semi-persistent scheduling) configurations on same or multiple BWP when a UE fails to (re)transmit a MAC PDU using a HARQ process on a first SPS configuration, the UE selects a second SPS configuration where the same HARQ process is available and the UE performs a retransmission of the MAC PDU using the same HARQ process on the second SPS configuration”, [0119]).
-Claim 12 is rejected with similar reasons for claim 2.
-Claim 15 is rejected with similar reasons for claim 5.
-Claim 16 is rejected with similar reasons for claim 6.
-Claim 17 is rejected with similar reasons for claim 7.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Alfarhan et al (2021/0274555) previously cited.
-Regarding claim 8, Lee et al  teaches that the first PUSCH resource comprises a bandwidth part (“BWP1”, [0144]) where the first PUSCH resource is scheduled (see [0144]), and the BWP belongs to a Primary Secondary Cell (PSCell) (represented by a base station (“a scheduler(e.g. BS”, [0122]), (see [0144, 0122, 0133, 0119]), wherein in the method, the UE can exchange RRC signaling “RRC signaling” with the base station (see [0133]) and the UE can obtain the LBT failure upon performing  a LBT (see [0128]).
Lee et al  does not teach whether the method comprises procedure to increment an LBT counter based on the UL LBT failure, and transmit a secondary cell group (SCG) failure report when the LBT counter reaches a threshold value configured on the bandwidth part, as claimed.
In analogous art, Alfarhan et al  teaches that a UE “WTRU” can comprise a LBT counter (“preamble/SR attempt counter”, [0111]), increment the LBT counter based on an UL LBT failure on an active bandwidth part (“active bandwidth part”, [0211]) (see [0111, 0211]), and transmit a failure report (the failure report considered here equivalent with the limitation “secondary cell group (SCG) failure report”) via RRC signaling when the LBT counter reaches a threshold value (“certain configured number”, [0211]) configured on the bandwidth part (see [0111, 0211]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Alfarhan et al  to implement Lee et al, as taught by Alfarhan et al,  and arrive at the claim feature in such a way that in the method, with respect to the LBT, the UE would comprise a LBT counter, increment a LBT counter based on the UL LBT failure on the bandwidth part, and transmit a secondary cell group (SCG) failure report to the base station via signaling RRC when the counter reaches a threshold value configured on the bandwidth part, (as taught by Alfarhan et al).  One skilled in the art would have been motivated to make such a combination because by doing so, the UE would be additionally enhanced with capability of monitoring the UL LBT failure, via using the LBT counter (as taught by Alfarhan et al) and transmitting the failure report to the base station (as taught by Alfarhan et al).
-Regarding claim 9,  Lee et al teaches that the UE has active BWPs  (BWP1, BWP2, BWP3, figure 10) with PRACH resources (“BWP1”, “BWP2”, “BWP3”, see [0141-0143] of Lee et al)  on the PSCell  (represented by the base station (“a scheduler(e.g. BS”, [0122] of Lee et al), wherein the bandwidth (BWP1, figure 10) is one of them,  (see [0141-0143] of Lee et al).
	Lee et al also teaches that the UE can exchange RRC signaling “RRC signaling” with the base station (see [0133]) and the UE can obtain LBT failure upon performing  a LBT on each active BWP (see [0128]). 
Lee et al does not teach that the SCG failure report is transmitted when consistent UL LBT failures have been detected on all BWPs, as claimed.
Alfarhan et al  teaches that a UE “WTRU” can comprise a LBT counter (“preamble/SR attempt counter”, [0111]), increment the LBT counter based on an UL LBT failure on an active bandwidth part (“active bandwidth part”, [0211]) (see [0111, 0211]), and transmit a failure report via RRC signaling indicating a consistent failure (as the LBT counter reaches a threshold value (“certain configured number”, [0211]) configured on the bandwidth part (see [0111, 0211]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Alfarhan et al  to implement Lee et al  in view of Alfarhan et al, as taught  by Alfarhan et al)  in such a way that for each of the active BWPs, the UE would comprise a LBT counter, increment a LBT counter based on the UL LBT failure on the active BWP (as taught by Alfarhan et al), wherein the UE would transmit a report when any or all of consistent UL LBT failures have been detected on all BWPs of the active BWPs, wherein a consistent UL LBT failure of an active BWB is occurred when  the  LBT counter of the active BWP reaches a threshold value, (as taught by Alfarhan et al).  One skilled in the art would have been motivated to make such a combination because by doing so, the UE would be additionally enhanced with capability of monitoring the UL LBT failure for each active BWP, via using the corresponding LBT counter (as taught by Alfarhan et al) and transmitting the report to the base station (as taught by Alfarhan et al), (the report considered here equivalent with the limitation “SCG failure report”).
-Regarding claim 10, Lee et al does not teach whether the SCG failure report includes a failure type information element (IE) indicating a failure type as an SCG LBT failure.
Alfarhan et al teaches that such a SCG failure report can include  a problem report  (“problem”, [0211]  indicating a UL LBT failure, (the problem report considered here equivalent with the limitation “failure type information element”), wherein the problem report indicates a failure type (“radio link problem”, [0111])  as the UL LBT failure (see [0111]), (the indication considered here equivalent with the limitation “indicating the failure type as SCG-LBT failure”).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Alfarhan et al   implement Lee et al  in view of Alfarhan et al, as further taught by Alfarhan et al in such a way that in the method, with respect to the LBT on the bandwidth part, the secondary cell group (SCG) failure report would further comprise a failure type information element (IE) indicating a failure type as an SCG LBT failure, (as taught by Alfarhan et al).  One skilled in the art would have been motivated to make such a combination because by doing so, the UE would be additionally enhanced with capability of monitoring the UL LBT failure, and transmitting to the base station the failure report which report includes a failure type information element (IE) indicating a failure type as an SCG LBT failure  (as taught by Alfarhan et al).
-Claim 18 is rejected with similar reasons for claim 8.
-Claim 19 is rejected with similar reasons for claim 9.
-Claim 20 is rejected with similar reasons for claim 10.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  in view of Tarimala et al (2020/0367097) previously cited.
-Regarding claim 3, Lee et al  teaches that the UE can dynamically use the second PUSCH resource to retransmit the MAC PDU or generate a new MAC PDU and transmit the new MAC PDU on the second PUSCH resource for new data (see [0130, 0142]). 
Lee et al does not teach whether the method comprises:  determining that the second PUSCH resource is not available for transmitting the MAC PDU when the one or more specific conditions are not satisfied, and generating a new MAC PDU and transmitting the new MAC PDU on the second PUSCH resource after determining that the second PUSCH resource is not available for transmitting the MAC PDU, as claimed.
In analogous art, Tarimala et al  teaches that when new data (“new data”, [0038]), generated by a UE (“user equipment”, [0038]),  has more priority for transmission on a frequency resource (“limited frequency bandwidth”, [0005], “narrow band”, [0038]) than retransmission data (“uplink information stored in the memory”, [0038]),  the UE determines that the frequency resource is not available for transmitting a retransmission data, or vice versa, wherein the UE transmits the new data rather than the retransmission data on the frequency resource after determining that the frequency resource is not available for transmitting a retransmission data (see [0005, 0038]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Tarimala et al  to implement Lee et al, as taught by Tarimala et al, and arrive at the claim feature in such a way that the second PUSCH resource available for the other transmission would be used for a new transmission based on more priority of the new transmission than the transmission of the MAC PDU (as taught by Tarimala et al) , wherein the method would comprises:  determining, by the UE, that the second PUSCH resource would be not available for transmitting the MAC PDU when the one or more specific conditions are not satisfied, wherein the one or more specific conditions further comprises a condition, that the second PUSCH resource available for the other transmission would  be used for the transmission of the MAC PDU when the transmission of the MAC PDU has more priority than a new transmission on the second PUSCH resource (as taught by Tarimala et al); and generating a new MAC PDU and transmit the new MAC PDU on the second PUSCH resource after determining that the second PUSCH resource is not available for transmitting the MAC PDU, (as taught by Tarimala et al).  One skilled in the art would have been motivated to make such a combination because by doing so, the new data could be transmitted upon its higher priority than the MAC PDU (as taught by Tarimala et al).
-Regarding claim 4, the UE can dynamically use the second PUSCH resource for the other transmission to retransmit the MAC PDU or transmit new data (see [0130, 0142]). 
Lee et al does not teach whether the second PUSCH resource for the other transmission is used for the new transmission when repetition is not configured for the second CG configuration, as claimed.
In analogous art, Tarimala et al  teaches that a frequency resource  (“limited frequency bandwidth”, [0005], “narrow band”, [0038])) for UL transmission is used for a new transmission of new data (“new data”, [0038]) when the new data has more priority than previous data (“uplink information stored in the memory”, [0038])  and repetition/retransmission of the  previous data is not configured for a frequency resource configuration (“uplink grant without the NDI bit for retransmission of the uplink information stored in a memory”, [0038])  involved with the frequency resource (see [0005, 0038]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Lee et al  and Tarimala et al  to implement Lee et al, as taught by Tarimala et al, and arrive at the claim feature in such a way that the second PUSCH resource for the other transmission would be used for a new transmission of the new data when the new data has more priority than the MAC PUD for transmission on the second PUSCH resource and retransmission/repetition of the MAC PDU is not configured for the second CG configuration, (as taught by  Tarimala et al).   One skilled in the art would have been motivated to make such a combination because by doing so, the new data could be transmitted upon its higher priority than the MAC PDU (as taught by Tarimala et al).
-Claim 13 is rejected with similar reasons for claim 3.
-Claim 14 is rejected with similar reasons for claim 4.
Response to Arguments





Applicant's arguments filed on 04/29/22 have been fully considered.  However, claims 1-20, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463